Stoecklein Law Group, LLP Practice Limited to Federal Securities Columbia Center Telephone:(619) 704-1310 401 West A Street Facsimile:(619) 704-1325 Suite 1150 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com June 20, 2012 John Dana Brown Staff Attorney Securities and Exchange Commission 100 F. St. NE Washington, D.C. 20549 Re:Giggles N Hugs, Inc. Amendment No. 2 to Form 8-K Filed May 3, 2012 File No. 000-53948 Dear Mr. Brown, Due to time constraints we are requesting until June 29, 2012 to respond to your comment letter dated May 21, 2012 and amend and file the Company’s Form 8-K/A No. 2 (filed May 3, 2012), referenced above. Feel free to contact me if you have any questions regarding this request. Sincerely, /S/ Donald J. Stoecklein Donald J. Stoecklein cc: Giggles N Hugs, Inc.
